     Case 2:11-cr-00119-WBS-KJN Document 388 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 2:11-cr-0119 WBS KJN P
12                      Respondent,
13            v.                                     ORDER
14   DANNY PEREDA,
15                      Movant.
16

17            Movant is a federal prisoner, proceeding pro se. On March 1, 2021, movant requested to

18   withdraw his motion to vacate, set aside or correct his sentence under 28 U.S.C. § 2255. On

19   March 8, 2021, respondent was ordered to notify the court within fourteen days whether the

20   government had any objection to such withdrawal. Respondent has not filed an opposition.

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Movant’s request to withdraw his § 2255 motion (ECF No. 381) is granted;

23            2. The § 2255 motion (ECF No. 351) is withdrawn and terminated;

24            3. The respondent’s motion to dismiss (ECF No. 366) is dismissed as moot; and

25            4. The Clerk of the Court is directed to close Case No. 2:20-cv-1279 WBS.

26   Dated: April 8, 2021

27
     /pere0119.dm
28
                                                     1
